Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 16 is objected to because “the arm bottom” lacks proper antecedent basis.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by “spans across a side of a first arm” at the end of claim 6. What is the first arm?
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claims 1, 3, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schimmeyer (US 6,560,983 B1).
Regarding claim 1, Schimmeyer discloses a vehicle accessory comprising: a pocket (20) having at least first, second and third sidewalls upwardly extending (Figure 4 shows at least four planar vertical sidewalls extending upwardly from the base 22) relative to a bottom (22) to define an interior, said sidewalls terminating at upper rims (portions of 26 of each wall/section, Figure 4); an arm (76/78/90) cantileveredly (attached only at one end) connected to the pocket, said arm having opposing resilient sides (76 and 78), said sides flexing inwardly (“compressed toward one another” in col. 4 lines 9-10), and then outwardly to exert outward pressure for mechanically securing (“in order to engage” in col. 4 lines 10-11) the arm between vehicle seats when installed. The vehicle seats are not being claimed in combination. There is no structure in Schimmeyer that would prevent a user from securing the arm in the gap between vehicle seats. As such, it is functionally capable of the claimed intended use and anticipates the claims because it has all of the claimed structural elements.
Regarding claim 3, Schimmeyer discloses the vehicle accessory of claim 1 wherein the first, second and third sidewalls are planar (see Figure 4).
Regarding claim 15, Schimmeyer discloses the vehicle accessory of claim 1 wherein the sides (of the arm) are parallel (vertically, see Figure 2).  



Allowable Subject Matter
7.	Claims 2, 4, 5, 7-14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Claims 6 and 16 would be allowable if rewritten to overcome the claim objections and  rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649.  The examiner can normally be reached on Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        9/10/21